     Case 1:18-cv-00846-NONE-JLT Document 27 Filed 08/07/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    PHILIP JAMES ROGERS,
                                                        CASE NO. 1:18-cv-0846 NONE JLT (PC)
12
                        Plaintiff,
                                                       ORDER REFERRING THE CASE TO
13                                                     POST-SCREENING ADR PROJECT AND
             v.                                        STAYING THE CASE FOR 90 DAYS
14
      WARDEN,
15

16                      Defendant.

17
            When at least one defendant has been served and/or filed an answer, the Court is referring
18
      all post-screening, civil rights cases filed by pro se inmates to the Post-Screening Alternative
19
      Dispute Resolution Project to attempt to resolve cases more quickly and less expensively. Defense
20
      counsel from the Office of the California Attorney General has agreed to participate in this pilot
21
      project. No defenses or objections are waived by participation.
22
            As set forth in the screening order, the Court has found the plaintiff has stated at least one
23
      cognizable civil rights claim. Thus, the Court STAYS this action for 90 days to allow the parties
24
      to investigate the plaintiff’s claims, meet and confer and participate in a settlement conference.
25
            There is a presumption that all post-screening civil rights cases assigned to the
26
      undersigned will proceed to settlement conference. However, if after investigating plaintiff’s
27
      claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor, counsel
28
     Case 1:18-cv-00846-NONE-JLT Document 27 Filed 08/07/20 Page 2 of 4

1     finds in good faith that a settlement conference would be a waste of resources, 1 defense counsel

2     may move to opt out of this pilot project.

3            Within 35 days, the assigned Deputy Attorney General SHALL contact the Courtroom

4     Deputy Clerk at SHall@caed.uscourts.gov, to schedule the settlement conference. If the

5     settlement conference cannot be set quickly due to the court’s calendar, the parties may seek an

6     extension of the initial 90-day stay. Based upon the foregoing, the Court ORDERS:

7            1.      This action is STAYED for 90 days to allow the parties an opportunity to settle

8     their dispute before a responsive pleading is filed, or the discovery process begins. No other

9     pleadings or other documents may be filed in this case during the stay. The parties SHALL NOT

10    engage in formal discovery, but they may jointly agree to engage in informal discovery.

11           2.      Within 30 days from the date of this order, the parties SHALL file the attached

12    notice, indicating their agreement to proceed to an early settlement conference or whether they

13    believe settlement is not achievable at this time.

14           3.      Within 35 days from the date of this order, the assigned Deputy Attorney General

15    SHALL contact this court’s Courtroom Deputy Clerk at SHall@caed.uscourts.gov, to schedule

16    the settlement conference;

17           4.      If the parties settle their case during the stay of this action, they SHALL file a Notice

18    of Settlement as required by Local Rule 160;

19           5.      The Clerk of the Court SHALL serve via email, copies of: a. plaintiff’s first

20    amended complaint (Doc. 13), b. the screening orders (Docs. 10, 14), and c. this order to
21    Supervising Deputy Attorney General Christopher Becker, and copy of this order to ADR

22    Coordinator Sujean Park;

23    ////

24    ////

25

26
27             1 By way of guidance, if the defense intends to file an exhaustion motion and believes in good faith

      that it has a significant chance of success, this would be a likely circumstance where the opt-out provision
28    should be employed.                                    2
     Case 1:18-cv-00846-NONE-JLT Document 27 Filed 08/07/20 Page 3 of 4

1           6.     The parties are reminded of their obligation to keep the court informed of any

2     changes of addresses during the stay and while the action is pending. Changes of address must be

3     reported promptly in a separate document entitled “Notice of Change of Address.” See L.R.

4     182(f).

5
     IT IS SO ORDERED.
6

7       Dated:    August 7, 2020                             /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                                   3
     Case 1:18-cv-00846-NONE-JLT Document 27 Filed 08/07/20 Page 4 of 4

1

2

3                                      UNITED STATES DISTRICT COURT

4                                  EASTERN DISTRICT OF CALIFORNIA

5

6     PHILIP JAMES ROGERS,                         CASE NO. 1:18-cv-0846 NONE JLT (PC)

7                                                  NOTICE REGARDING EARLY
                          Plaintiff,               SETTLEMENT CONFERENCE
8
               v.
9
      WARDEN,
10

11                  Defendant.

12

13
           The party or counsel for the party signing below, agrees that there is a good chance that an
14
      early settlement conference will resolve this action and wishes to engage in an early settlement
15
      conference.
16
                    Yes     ____            No    ____
17

18
      Dated:
19
                                                         ________________________________
20
                                                         Plaintiff or Counsel for Defendants
21

22

23

24

25

26
27

28                                                   4
